Mr. Justice VanValkenburgh
delivered the opinion of the court:
E. G, Rehrer, George ~W. Bowen and others, complainants, residents and citizens of the county of Orange, brought their bill of complaint against John A. MacDonald, purporting to be the Mayor, and others purporting to be Aider-men or Councilmen, and other officers of the towm of Eustis, *203in the county of Orange, claiming that the said town of Eustis was not properly incorporated under the law. They ask a perpetual injunction against the defendants, enjoining-them from performing any acts pertaining to the duties of' such officers.
The statute under which the said town is claimed to be incorporated (McClellan’s Digest, 245,) reads as follows:
“ Section 1. It shall be lawful for the male inhabitant» of any hamlet, village or town in this State, not less than-twenty-five in number, who shall have the qualifications hereinafter prescribed, to establish for themselves a municipal government with corporate powers and privileges as hereinafter provided.
“ Section 2. Whenever any community of persons shall desire to form a municipal corporation under the provisions of this act, they shall, for a period of not less than thirty days, cause to be published in some newspaper of the county, or by posting in three places of public resort in the-immediate vicinage, a notice requiring all persons who are registered voters, residing within the proposed corporate limits, which shall be stated in this notice, to assemble at a certain time and place to select officers and organize a municipal government.”
The fourth section of the same act provides, that on the assemblage at the time and place thus provided, the qualified electors present, being not less than two-thirds of those whom it is proposed to incorporate, shall elect a corporate name, and seal, and designate by metes and bounds the territorial limits of the corporation, and shall then proceed to elect the officers, &c.
The complainants charge that the notice published in the paper for the assemblance of the citizens to determine whether the town should be incorporated is not in accordance with the statute, in that eight of the signers *204thereto were not inhabitants of the town of Eustis; that at the meeting thirty-one votes were cast, and that the limits of the corporation were fixed, embracing an area of about fifteen square miles, or some ten thousand acres of land, whereas there reside within the limits of the territory so proposed to be incorporated sixty voters, that there were not two-thirds of the electors resident in the territory present at such meeting, and, therefore, the proceedings were illegal and contrary to law. The complainants allege that they are residents of the territory proposed to be so incorporated, and that they cannot be benefited or given protection by any municipal government within the territory named. The complainant, Rehrer, resides two and a half miles from the town of Eustis ; Savage more than one mile from.the town ; Bowen owns land three miles from the town, and Rehrer owns land three and a half miles from the town, all within the limits sought to be thus incorporated. They charge that the defendants have organized the corporation and intend to levy and collect taxes of and from complainants against their will and protest, and, therefore, pray a perpetual injunction. Subsequently, on application of the complainants, in May, 1884, an injuction was granted as against the defendants.
In June, 1884, the defendants, by their solicitor, filed a demurrer to the bill, alleging want of jurisdiction in a court of equity.
On the 17th of June the court overruled the demurrer, with leave to the defendants to answer.
From this judgment the defendants appealed to this court.
But a single question is presented by the pleadings, that is, have the complainants sought their remedy in the proper court ? Can the question raised be reached by a *205court of equity, or should they have proceeded in a court of law through the instrumentality of an information in the nature of a quo warranto ?
The hill shows the fact that the defendants were elected to the several offices of Mayor, Councilmen, Clerk and. Marshal of the town of Eustis, at a meeting of certain citizens, held on the 29th day of December, 1888.
A temporary injunction was granted on the twenty-second day of May, 1884, consequently the officers were such de facto at that time. The counsel for appellees, in his argument, says that there is nothing in the bill that recognizes any such corporation either de jure or defacto.. The bill names the several defendants upon the ground that they purport to be officers of the town of Eustis. It gives the notice for a public meeting required by the statute. It then alleges that the meeting was held pursuant to said notice, on the 29th December, 1883, at which thirty-one residents were present, “ who thereupon proceeded to incorporate the town, and at the same meeting pretended to elect ” the officers named as defendants. More than four months after this election the injunction order was granted on motion of the complainants. The affidavit of complainants upon which this order -was granted by the court alleges that “they, the defendants, have been attempting to exercise authority as officers of the town of Eustis, greatly to the injury of the complainants, and pray that your honor would issue a temporary injunction restraining,” &c. In High’s Extraordinary Legal Remedies, sec. 619, it is said: “ Where, however, the right to an office or franchise-is the sole point in controversy the specific legal remedy afforded by proceedings in quo warranto is held to oust all equitable jurisdiction of the case. Thus, the legality of the election of trustees of an incorporated association, and their consequent right to exercise the functions pertaining *206to their office, and to chnduct the affairs of the corporation, will not be determined by bill in chancery, such a case being regarded as appropriately falling within the jurisdiction of the common law courts by proceedings in quo warranto. And since this remedy is applicable the moment an office or franchise is usurped, an injunction will not lie to prevent the usurpation, even though the respondent has not yet entered upon the office or assumed to exercise its functions. In such case the party aggrieved should wait until an actual usurpation has occurred, and then seek his remedy in quo warranto.”
In the case of Updegraff et al. vs. Crans, 47 Pa. St., 103, the court held that “ a bill in equity for an injunction to restrain borough officers from entering upon official duties, under an alleged illegal appointment of town council, will not lie, though they had not exercised or attempted to exercise the duties of their offices; the remedy is at law, by quo warranto, to be invoked after entry into, or exercise of authority under their appointment.” See also Hullman et al. vs. Honcomp, 5 Ohio St., 237 ; The People vs. Clark, 70 N. Y., 518.
It is said in High on Injunctions, §1235, “ that courts of equity do not entertain jurisdiction over corporate elections for the purpose of determining questions pertaining to the right or title to corporate offices since such questions are properly cognizable only in courts of law, the appropriate remedy being by proceedings at law in the nature of a quo warranto. Nor is the fact that relief is claimed upon the ground of fraud sufficient to warrant a departure from the rule, or to justify a court in such case in granting relief by injunction.” Again in §1261 the author says: “ Equity is averse to interference by injunction with the formation of local governments or municipalities in' accordance with law. And where proceedings are being had under the laws of a *207State for the incorporation of a village, property owners within the proposed village limit will not be permitted to enjoin such organization because the territory in question does not contain the requisite population, or because complainants would thereby be subject to burdens of local government largely disproportionate to the benefits accruing therefrom, or upon the ground of informality in the proceedings.” “And a bill for injunction cannot be maintained to have declared null and void proceedings for the incorporation of a village, under au act of the Legislature for the incorporation of villages, the appropriate remedy in such a case being by proceedings iu the nature of a quo luarranto.”
This court, however, in the case of Robinson vs. Jones, 14 Fla., 256, has settled this question. The court says: “Admitting these two facts, that the defendants are not duly incorporated as alleged, and that they are in the actual exercise of municipal corporate functions as the city of Jacksonville, have the plaintiffs the right to a perpetual injunction against them prohibiting the exercise of the right and franchise to be a municipal corporation ? "What was the rule before the code ? What is the rule since its enactment ? This complaint is against ‘ certain individuals for claiming to act as a corporation.’ It is brought by other individuals who seek to enjoin the persons so claiming the right to act, and acting as a corporation from so acting upon the ground that they were never duly incorporated. Anterior to the code the remedy for this wrong was in a court of law, through the instrumentality of an information in the nature of a quo warranto. Such a case depending entirely upon the solution of a dry legal question, the proper and exclusive forum for its determination was a court of law. The process of injunction could not have been invoked even by the Attorney-General in behalf of *208the State in such a case. 17 Ves., 491; 2 Kent’s Com., 8th Ed., 347 ; 24 Ala., 401; 22 Iowa, 75. Says Chancellor Kent: ‘ This remedy must be pursued at law, and there only.’ It is unnecessary to say anything more as to the remedy.”
The code in this State has long since been legislated out of existence, and the law is as above laid down by this court, as it existed previous to the enactment of the code.
The judgment of the Circuit Court is overruled, and the case is remanded with directions to enter final judgment sustaining the demurrer and dismissing the bill.